PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted. Case number 1D08-4478, a direct appeal from judgment and sentence in Duval County case number 2007-CF-009928 which was dismissed for failure to pay the filing fee, is hereby reinstated. The circuit court is directed to appoint counsel to rep*584resent Martin in the appeal at public expense if he qualifies for such an appointment. The appointment shall be made within 20 days issuance of mandate in this proceeding. The filing fee issue shall be resolved in 1D08-4478 within 20 days of date of the order of appointment.
PETITION GRANTED; APPEAL REINSTATED.
WETHERELL, MARSTILLER, and RAY, JJ., concur.